Citation Nr: 1647044	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  07-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder, claimed as abdominal pain and ulcers, to include as secondary to major depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.   

In September 2009, May 2014, and January 2016, the Board remanded this matter for further development.  Also, in January 2016, the Board remanded the issues of entitlement to service connection for sinusitis and allergies.  While on remand, in July 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting service connection for allergic rhinitis, which was previously characterized as sinusitis and allergies.  As such is a full grant of the benefit sought on appeal with regard to such issue, and the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2016 and September 2016, the Veteran submitted Applications for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) for increased ratings for allergic rhinitis, major depression, and alopecia; service connection for headaches, bronchitis, and hypertension as secondary to service-connected allergic rhinitis; and reimbursement of funds used to purchase medications for her service-connected disabilities.  These issues have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, the Board notes that additional VA treatment records and VA examination reports have been uploaded to the Veteran's electronic claims file since the most recent readjudication of her claim in the issuance of the July 2016 supplemental statement of the case.  The Veteran has not waived AOJ consideration of such records; however, the Board finds that such records are not pertinent to her claim of entitlement to service connection for a stomach disorder.  Therefore, there is no prejudice to the Veteran in the Board proceeding with appellate review at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for abdominal pain and ulcers, to include as secondary to service-connected major depression.

In February 2015, a VA examiner opined that the Veteran's current abdominal pain and ulcers, diagnosed as peptic ulcer disease and hiatal hernia, are not related to service.  Thereafter, at her October 2015 Board hearing, the Veteran asserted that her current abdominal pain and ulcers are related to her service-connected major depression.  As such, in January 2016, the Board remanded the issue (i) to send the Veteran notice informing her of the information and evidence necessary to establish service connection on a secondary basis, which was completed in March 2016, and (ii) to obtain a medical opinion as to whether her stomach disorder was caused or aggravated by her service-connected major depression or the medications required therefore, which was completed in May 2016.

In this regard, in May 2016, a VA examiner opined that mediation for the Veteran's service-connected major depression, a selective serotonin reuptake inhibitor (SSRI), did not cause or aggravate her current abdominal pain and ulcers.  In support of such opinion, he indicated that the Veteran was treated for pre-pyloric gastric ulcerations in 2003, started SSRI's in 2006, which he acknowledged increased the risk for peptic ulcer disease; however, a 2006 esophagogastroduodenoscopy showed healing of the previous ulcerations.  The examiner also opined that the Veteran's service-connected major depression does not cause or aggravate her stomach disorder.  In support of such opinion, the examiner simply stated " rationale, review of Up-To-Date which is a review summary of the recent literature[,] BVA remand, VBMS [sic], and Virtual VA were reviewed."

The Board finds that the May 2016 VA examiner's opinion as to whether the Veteran's stomach disorder was caused or aggravated by her service-connected major depression is insufficient to decide the claim as the rationale is conclusory and, thus, inadequate.  In this regard, an adequate medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"). Here, the examiner failed to provide any rationale for his opinion; rather, he only stated that he reviewed the record and medical literature.  While the law does not impose any reasons-or-bases requirements on medical examiners, the examiner's report, even when read as a whole, fails to reveal how the evidence and cited medical literature supports the examiner's conclusion.  Monzingo, 26 Vet. App. at 106-07; Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Under these circumstances, an addendum opinion is needed to discern the examiner's reasoning for his opinion.  Furthermore, despite the Board's request in the remand directives, the examiner did not consider the Veteran's assertion that stress affects her stomach disorder.  Such should also be addressed in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the Veteran's February 2015 VA examination and offered an addendum opinion in May 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the February 2015/May 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed stomach disorder, which were noted to be peptic ulcer disease and hiatal hernia at the February 2015 VA examination, is caused OR aggravated by the Veteran's service-connected major depression.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should consider the Veteran's assertion that stress affects her stomach disorder.  

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


